Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #17054484 filed 11/10/2020. Claims 3, 8-11, 24, 26, and 30-31 amended; Claim 14, 16-22, 25 and 27-28 canceled; No claims added; Claims 1-13, 15, 23-24, 26, and 29-31 are subject to examination.

Claim Objections
Claim 10 objected to because of the following informalities:  
Claim 10 recites “wherein X1 is an integer” in line 6 and “wherein each of X1” in line 14. It suggested that definition of each X be included in respective limitation.   
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, and 29-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HUANG et al. (HUANG hereafter) (US 20190320431 A1).
 
Regarding claim 1, HUANG teaches, A method for signal transmission, comprising: 
determining, by a user equipment (UE), a sending mode of a plurality of uplink channels in a case where overlapped symbols of the plurality of uplink channels exist in time domain (HUANG; As shown by reference number 705, a UE 120 may determine that a PUSCH communication and a PUCCH communication are scheduled to overlap in one or more symbols, Par. 0085; As shown by reference number 725, the UE 120 may selectively multiplex (e.g., multiplex or not multiplex) the PUSCH communication and the PUCCH communication, Par. 0092); and 
sending uplink signals carried by the plurality of uplink channels according to the determined sending mode (HUANG; as shown by reference number 915 … multiplex the PUCCH communication with the PUSCH communication … as shown by reference number 920 … the UE 120 will not be capable of multiplexing the PUCCH communication with the PUSCH communication, Par. 0119-0120).  

Regarding claim 2, HUANG teaches, The method for the signal transmission of claim 1, wherein the sending mode of the plurality of uplink channels is determined according to at least one of the following: 
starting symbol time of each of the plurality of uplink channels (HUANG; As shown by reference number 720, the UE 120 may determine a threshold time (e.g., a threshold symbol, a threshold symbol boundary, and/or the like) based at least in part on an earliest scheduled starting time of the PUSCH communication or the PUCCH communication …  the PUSCH communication and the PUCCH communication may be scheduled to start in different symbols, in which case the earliest scheduled starting time may be the initial symbol of whichever one of the PUSCH communication or the PUCCH communication that starts in an earlier symbol, Par. 0089-0090); 
a number of the plurality of uplink channels; 
a traffic type corresponding to information carried by each of the plurality of uplink channels; 
a number of bits of information carried by each of the plurality of uplink channels; 
a time domain length of information carried by each of the plurality of uplink channels; or 
trigger time of information carried by each of the plurality of uplink channels.  

Regarding claim 3, HUANG teaches, The method for the signal transmission of claim 1, wherein the plurality of uplink channels comprises at least one physical uplink control channel (PUCCH) and at least one physical uplink shared channel (PUSCH) (HUANG; as shown by reference number 915 … multiplex the PUCCH communication with the PUSCH communication … as shown by reference number 920 … the UE 120 will not be capable of multiplexing the PUCCH communication with the PUSCH communication, Par. 0119-0120); 
the plurality of uplink channels comprises a plurality of PUCCHs; or 
the plurality of uplink channels comprises a plurality of PUSCHs.  

Regarding claim 8, HUANG teaches, The method for the signal transmission of claim 3, wherein the plurality of uplink channels comprise one PUCCH and one PUSCH: in a case where a starting symbol of the one PUCCH and a starting symbol of the one PUSCH are different and UCI contains at least one of an HARQ-ACK message (HUANG; PUCCH communication that includes ACK/NACK, Par. 0088), a channel state information (CSI) message, or an scheduling request (SR) message, the one PUCCH is sent and the one PUSCH is dropped (HUANG; if the PUCCH communication is scheduled to start in an earlier symbol than the PUSCH communication, then the earliest scheduled starting time may be a scheduled starting time of the PUCCH communication, Par. 0090; if these communications are not received before the threshold time, then the UE 120 may transmit the PUCCH communication, and may drop the PUSCH communication, Par. 0097).  

Regarding claim 29, HUANG teaches, An apparatus for signal transmission, the apparatus being disposed on a user equipment (UE) and comprising: 
a channel overlap control unit (UE 120), configured to determine a sending mode of a plurality of uplink channels in a case where overlapped symbols of the plurality of uplink channels exist in time domain (HUANG; As shown by reference number 705, a UE 120 may determine that a PUSCH communication and a PUCCH communication are scheduled to overlap in one or more symbols, Par. 0085; As shown by reference number 725, the UE 120 may selectively multiplex (e.g., multiplex or not multiplex) the PUSCH communication and the PUCCH communication, Par. 0092); and 
a sending unit, configured to send uplink signals carried by the plurality of uplink channels according to the determined sending mode (HUANG; as shown by reference number 915 … multiplex the PUCCH communication with the PUSCH communication … as shown by reference number 920 … the UE 120 will not be capable of multiplexing the PUCCH communication with the PUSCH communication, Par. 0119-0120).  

Regarding claim 30, HUANG teaches,  A terminal, comprising a memory, a processor and a computer program stored on the memory and capable of running on the processor, wherein the processor is configured to, when executing the computer program, perform processing of the method of claim 1 (See Claim 1 rejection).  

Regarding claim 31, HUANG teaches,  A non-transitory computer-readable storage medium, on which a computer program is stored, wherein the computer program is configured to, when executed by a processor, cause the processor to perform the following steps:
determining a sending mode of a plurality of uplink channels in a case where overlapped symbols of the plurality of uplink channels exist in time domain (HUANG; As shown by reference number 705, a UE 120 may determine that a PUSCH communication and a PUCCH communication are scheduled to overlap in one or more symbols, Par. 0085; As shown by reference number 725, the UE 120 may selectively multiplex (e.g., multiplex or not multiplex) the PUSCH communication and the PUCCH communication, Par. 0092); and 
sending uplink signals carried by the plurality of uplink channels according to the determined sending mode (HUANG; as shown by reference number 915 … multiplex the PUCCH communication with the PUSCH communication … as shown by reference number 920 … the UE 120 will not be capable of multiplexing the PUCCH communication with the PUSCH communication, Par. 0119-0120). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG in view of OPPO (OPPO hereafter) (“Remaining details on UCI multiplexing”, 3GPP TSG RAN WG1 Meeting #92, March 2018, submitted in IDS).

Regarding claim 4, HUANG teaches, The method for the signal transmission of claim 3, wherein the plurality of uplink channels comprises one PUCCH and one PUSCH; and overlapped symbols of the one PUCCH and the one PUSCH exist in the time domain and a starting symbol of the one PUCCH and a starting symbol of the one PUSCH are different, and in a case where uplink control information (UCI) contains only a hybrid automatic repeat request acknowledgement (HARQ-ACK) message of 1 to 2 bits, the HARQ-ACK message is carried and sent on the one PUSCH (HUANG; the UE 120 may multiplex a PUCCH communication (e.g., that includes uplink control information (UCI), such as acknowledgment or negative acknowledgement (ACK/NACK) feedback and/or the like) and a PUSCH communication … the UE 120 may multiplex the PUCCH communication and the PUSCH communication by piggybacking the PUCCH communication in the PUSCH communication, which may include puncturing (e.g., dropping) one or more bits of the PUSCH communication and replacing the punctured PUSCH bit(s) with bit(s) of the PUCCH communication, Par. 0082).  
	Although HUANG teaches in Fig. 7 that “A/N” overlapping with PUSCH, but fails to explicitly teach that UCI contains only HARQ-ACK. However, in the same field of endeavor, OPPO teaches in Section 2, “Proposal 3: When a SPS PUSCH partially overlaps with a PUCCH for dynamic HARQ-ACK, PUSCH is punctured by PUCCH”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HUANG to include the use of priority of dynamic HARQ-Ack as taught by OPPO in order to puncture PUSCH (OPPO; Section 2).

Regarding claim 5, HUANG-OPPO teaches, The method for the signal transmission of claim 4, wherein the UCI is sent on the one PUSCH in a manner of puncturing (HUANG; the UE 120 may multiplex the PUCCH communication and the PUSCH communication by piggybacking the PUCCH communication in the PUSCH communication, which may include puncturing (e.g., dropping) one or more bits of the PUSCH communication and replacing the punctured PUSCH bit(s) with bit(s) of the PUCCH communication, Par. 0082).  

Regarding claim 10, HUANG-OPPO teaches, The method for the signal transmission of claim , wherein in a case where the UCI is sent on the one PUSCH, at least one of the following conditions is satisfied: 
the starting symbol of the one PUCCH is equal to the starting symbol of the one PUSCH (HUANG; if the PUSCH communication and the PUCCH communication start in the same symbol, then the threshold time may be determined, Par. 0128;  if all of the PDSCH communications corresponding to the PUCCH communications are received before the threshold time, then the UE 120 may multiplex ACK/NACK feedback, for the multiple PDSCH communications, in the PUSCH communication, Par. 0132) or the starting symbol of the one PUCCH is X1 symbols earlier than the starting symbol of the one PUSCH, wherein X1 is an integer greater than or equal to 1 and less than 14; 
a number of time domain symbols comprised in the one PUCCH is equal to or less than a number of time domain symbols comprised in the one PUSCH; 
a number of the overlapped symbols of the one PUCCH and the one PUSCH is greater than a predetermined fixed value X2 or a number of non-DMRS symbols in the overlapped symbols of the one PUCCH and the one PUSCH is greater than a predetermined fixed value X3; or 
a number of time domain symbols comprised in the one PUSCH is greater than a predetermined fixed value X4, 
wherein each of X1, X2, X3, and X4 is an integer greater than or equal to 1 and less than 14.


Claim 6-7, 11, 13, 23-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG and in further view of Takeda et al. (Takeda hereafter) (US 20200235865 A1).

Regarding claim 6, HUANG teaches, The method for the signal transmission of claim 3. 
HUANG fails to explicitly teach,
wherein the plurality of uplink channels comprises one PUCCH and one PUSCH; overlapped symbols of the one PUCCH and the one PUSCH exist in the time domain and a starting symbol of the one PUCCH and a starting symbol of the one PUSCH are different, and in a case where UCI contains only a HARQ-ACK message of 1 to 2 bits, in response to a number of resources occupied by the HARQ-ACK message transmitted on the one PUSCH less than or equal to a threshold X1, the HARQ-ACK message is carried and sent on the one PUSCH, otherwise, the HARQ-ACK message is carried and sent on the one PUCCH.  
However, in the same field of endeavor, Takeda teaches,
wherein the plurality of uplink channels comprises one PUCCH and one PUSCH (Takeda; Fig. 2B); overlapped symbols of the one PUCCH and the one PUSCH exist in the time domain and a starting symbol of the one PUCCH and a starting symbol of the one PUSCH are different, and in a case where UCI contains only a HARQ-ACK message of 1 to 2 bits, in response to a number of resources occupied by the HARQ-ACK message transmitted on the one PUSCH less than or equal to a threshold X1, the HARQ-ACK message is carried and sent on the one PUSCH (Takeda; in the case where the total of HARQ-ACKs to the PDSCHs transmitted after UL grant exceeds 2 bits, the total is compressed to 2 bits by HARQ-ACK bundling, and the bits may be mapped by the puncturing processing of the PUSCH. Further, Par. 0070), otherwise, the HARQ-ACK message is carried and sent on the one PUCCH (Takeda; in the case where the total of HARQ-ACKs to the PDSCHs transmitted after UL grant exceeds 2 bits, the HARQ-ACK is transmitted on the PUCCH that is transmitted in the case where the PUSCH does not exist, and a segment in which the PUSCH and the PUCCH temporally overlap may be dropped, Par. 0070 [Note that HUANG teaches in Par. 0097 that  if these communications are not received before the threshold time, then the UE 120 may transmit the PUCCH communication, and may drop the PUSCH communication]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HUANG to include the use of bundling as taught by Takeda in order to compress HARQ-ACK bits (Takeda; Par. 0070).

Regarding claim 7, HUANG teaches, The method for the signal transmission of claim 3. 
HUANG fails to explicitly teach,
wherein the plurality of uplink channels comprises one PUCCH and one PUSCH: and wherein in a case where a starting symbol of the one PUCCH and a starting symbol of the one PUSCH are different and UCI contains only an HARQ-ACK message of more than 2 bits, the HARQ- ACK message is bundled to 1 bit or 2 bits and is carried and sent on the one PUSCH: otherwise. the one PUCCH is sent and the one PUSCH is dropped.  
However, in the same field of endeavor, Takeda teaches,
wherein the plurality of uplink channels comprises one PUCCH and one PUSCH (Takeda; Fig. 2B): and wherein in a case where a starting symbol of the one PUCCH and a starting symbol of the one PUSCH are different and UCI contains only an HARQ-ACK message of more than 2 bits, the HARQ- ACK message is bundled to 1 bit or 2 bits and is carried and sent on the one PUSCH: otherwise. the one PUCCH is sent and the one PUSCH is dropped (Takeda; in the case where the total of HARQ-ACKs to the PDSCHs transmitted after UL grant exceeds 2 bits, the total is compressed to 2 bits by HARQ-ACK bundling, and the bits may be mapped by the puncturing processing of the PUSCH. Further, in the case where the total of HARQ-ACKs to the PDSCHs transmitted after UL grant exceeds 2 bits, the HARQ-ACK is transmitted on the PUCCH that is transmitted in the case where the PUSCH does not exist, and a segment in which the PUSCH and the PUCCH temporally overlap may be dropped, Par. 0070 [Note that HUANG teaches in Par. 0097 that  if these communications are not received before the threshold time, then the UE 120 may transmit the PUCCH communication, and may drop the PUSCH communication]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HUANG to include the use of bundling as taught by Takeda in order to compress HARQ-ACK bits (Takeda; Par. 0070).

Regarding claim 11, HUANG-Takeda teaches, The method for the signal transmission of claim 6, wherein in a case where the UCI message is sent on the one PUCCH, at least one of the following conditions is satisfied: 
a number of time domain symbols comprised in the one PUCCH is equal to or less than a number of time domain symbols comprised in the one PUSCH; 
the starting symbol of the one PUCCH is later than the starting symbol of the one PUSCH (HUANG; if these communications are not received before the threshold time, then the UE 120 may transmit the PUCCH communication, and may drop the PUSCH communication, Par. 0097); 
a priority of a traffic type corresponding to the one PUCCH is higher than a priority of a traffic type corresponding to the one PUSCH; or 
frequency domain resources used for sending the one PUCCH are frequency domain resources of the one PUSCH or a subset of frequency domain resources of the one PUSCH.  

Regarding claim 13, HUANG teaches, The method for the signal transmission of claim 3, wherein the plurality of uplink channels comprises a plurality of PUCCHs and one PUSCH (HUANG; Although FIG. 7 shows selective multiplexing of a single PUSCH communication and a single PUCCH communication, in some aspects, the UE 120 may selectively multiplex a single PUSCH communication and multiple PUCCH communications, Par. 0100); overlapped symbols of the plurality of PUCCHs and the one PUSCH exist in the time domain, at least one of the plurality of PUCCHs is sent and the one PUSCH is dropped (HUANG; if these communications are not received before the threshold time, then the UE 120 may transmit the PUCCH communication, and may drop the PUSCH communication, Par. 0097).  
	Although HUANG teaches multiplexing a single PUSCH communication and multiple PUCCH communications in Par. 0100, but fails to show mapping. However, in the same field of endeavor, Takeda teaches in Fig. 2B  and in Par. 0070 that “in the case where the total of HARQ-ACKs to the PDSCHs transmitted after UL grant exceeds 2 bits, the HARQ-ACK is transmitted on the PUCCH that is transmitted in the case where the PUSCH does not exist, and a segment in which the PUSCH and the PUCCH temporally overlap may be dropped”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HUANG to include the use of payload as taught by Takeda in order to transmit HARQ-ACK bits on PUCCH (Takeda; Par. 0070).

Regarding claim 23, HUANG teaches, The method for the signal transmission of claim 1, wherein overlapped symbols of one PUSCH and two PUCCHs exist in the time domain; and UCI of at least one PUCCH of the two PUCCHs is carried on the one PUSCH (HUANG; Although FIG. 7 shows selective multiplexing of a single PUSCH communication and a single PUCCH communication, in some aspects, the UE 120 may selectively multiplex a single PUSCH communication and multiple PUCCH communications, Par. 0100).  
Although HUANG teaches multiplexing a single PUSCH communication and multiple PUCCH communications in Par. 0100, but fails to show mapping. However, in the same field of endeavor, Takeda teaches in Fig. 2B  and in Par. 0070 that “in the case where the total of HARQ-ACKs to the PDSCHs transmitted after UL grant exceeds 2 bits, the total is compressed to 2 bits by HARQ-ACK bundling, and the bits may be mapped by the puncturing processing of the PUSCH”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HUANG to include the use of payload as taught by Takeda in order to transmit HARQ-ACK bits on PUSCH (Takeda; Par. 0070).

Regarding claim 24, HUANG-Takeda teaches, The method for the signal transmission of claim 23, wherein the PUSCH is divided into two regions, which are defined as a first region and a second region, and UCI carried by each of the two PUCCHs is multiplexed and sent on a respective one of the two PUSCH regions (Takeda; element “resource for rate matching”, “resource for puncturing” Fig. 2B ); and wherein the method further comprises: defining a first predefined resource and a second predefined resource in the first region and the second region respectively, wherein the first predefined resource is determined by 1-bit or 2-bit UCI, and the second predefined resource is determined by 2-bit UCI (Takeda; FIG. 2B illustrates a mapping pattern C (pattern C) selected for HARQ-ACK transmission in the case where the number of bits of HARQ-ACK exceeds “2”, Par. 0062; The predetermined number of bits such as … 3 bits, Par. 0072).  

Regarding claim 26, HUANG-Takeda teaches, The method for the signal transmission of claim 23, further comprising: defining a predefined resource in the one PUSCH, wherein the predefined resource is determined by N-bit UCI, where N = 2, N = 3 or N = 4 (Takeda; element “resource for puncturing” “HARQ-ACK (particular 2 bits)” Fig. 2B ): 
wherein the N satisfies at least one of the following conditions: 
in a case where N = 2, HARQ-ACK of a first traffic type occupies 1 bit and HARQ-ACK of a second traffic type occupies 1 bit, or the HARQ-ACK of the first traffic type occupies 2 bits (Takeda; the UE applies the pattern A with respect to particular 2 bits, and multiplexes HARQ-ACK into the resource for puncturing, Par. 0063); 
in a case where N = 3, the HARQ-ACK of the first traffic type occupies 1 bit and the HARQ- ACK of the second traffic type occupies 2 bits; or N = 3, the HARQ-ACK of the first traffic  type occupies 2 bits and the HARQ-ACK of the second traffic type occupies 1 bit; or 
in a case where N = 4, the HARQ-ACK of the first traffic type occupies 2 bits, and the HARQ- ACK of the second traffic type occupies 2 bits; 
wherein a priority of the first traffic type is higher than a priority of the second traffic type (HUANG; the UE 120 may be flexibly configured for different requirements (e.g., a latency requirement, a reliability requirement, and/or the like), different types of operations (e.g., URLLC, eMBB), Par. 0099).  
  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG-OPPO and in further view of LG (LG hereafter) (“UCI on PUSCH and UL channel multiplexing for NR”, 3GPP TSG RAN WG1 Meeting #92, 2017, submitted in IDS).

Regarding claim 9, HUANG-OPPO teaches, The method for the signal transmission of claim 4. 
HUANG-OPPO fail to explicitly teach,
wherein in a case where the UCI is sent on the one PUSCH, a symbol capable of being used for UCI mapping is defined as a non-DMRS symbol in the overlapped symbols of the one PUCCH and the one PUSCH.  
However, in the same field of endeavor, LG teaches
wherein in a case where the UCI is sent on the one PUSCH, a symbol capable of being used for UCI mapping is defined as a non-DMRS symbol in the overlapped symbols of the one PUCCH and the one PUSCH.(LG; When HARQ-ACK piggyback on PUSCH, the same rule is applied to map encoded HARQ-ACK bits to HARQ-ACK REs, regardless of HARQ-ACK puncture or rate match PUSCH … Map HARQ-ACK to REs across as many symbols within PUSCH (excluding DMRS symbol) , Section 1, pg 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HUANG-OPPO to include the use of non DMRS symbol as taught by LG in order to puncture PUSCH (LG; Section 1).


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG-OPPO and in further view of K. Takeda et al. (K. Takeda hereafter) (US 20210160901 A1).
  
Regarding claim 15, HUANG-OPPO teaches, The method for the signal transmission of claim 4. 
	HUANG-OPPO fail to explicitly teach,
wherein a priority of a traffic type corresponding to information carried by the PUCCH is higher than a priority of a traffic type corresponding to information carried by the PUSCH.  
However, in the same field of endeavor, K. Takeda teaches
wherein a priority of a traffic type corresponding to information carried by the PUCCH is higher than a priority of a traffic type corresponding to information carried by the PUSCH (K. Takeda; When UCI/UL data for eMBB and UCI/UL data for URLLC collide (at least part of these UCI/UL data are scheduled to an overlapping duration), the UCI/UL data for eMBB may be dropped, punctured, Par. 0042;  the given priority may be the UCI for URLLC> … the UL data for eMBB, Par. 0118).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of HUANG-OPPO to include the use of priority of traffic type as taught by K. Takeda in order to resolve collision (K. Takeda; Par. 0117).
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416